DETAILED ACTION
The instant application having Application No. 17/188899 filed on 03/01/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Remark
After reviewing Applicant’s claimed subject matter and the disclosures of the specifications of the provisional applications # 62/357945 and 62/418179, Examiner determines that the disclosures of the specifications of the provisional applications # 62/357945 and 62/418179 do not provide a clear support for the Applecart’s claimed subject matter as in claims 1-8. As such, for the purpose of examination, the filing days of the provisional applications # 62/454959, 62/476635 and 62/491,274 will be considered as the earliest filing days for the claimed subject matter of this application.

Allowable Subject Matters
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al. (US 10,499,371 A1)

As per claim 1, Xue discloses “A method of receiving a physical channel by a user equipment in a wireless communication system, the method comprising: receiving a synchronization signal/physical broadcast channel (SS/PBCH) block based on a default subcarrier spacing, wherein the default subcarrier spacing is defined per each of frequency ranges;” [(fig. 2 and col. 6:lines 60-65), Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs. (col. 14: lines 3-6), To reduce the complexity in the initial access, the subcarrier spacing for synchronization and PBCH transmission can be pre-defined or selected by the gNB from the full set or a subset of the supported subcarrier spacing values. (claim 1), receiving, from a base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) based on a first subcarrier spacing; receiving, from the base station, a master information block (MIB) on a physical broadcast channel (PBCH) based on the first subcarrier spacing.] “and receiving a downlink physical channel based on one of candidate subcarrier spacings,” [(claim 1), wherein the MIB includes information corresponding to a second subcarrier spacing from a set of subcarrier spacings and the set of subcarrier spacings is identified based on a frequency band on which the MIB is received. (claim 1), receive, from the base station, a system information block (SIB) based on the second subcarrier spacing. (claim 10), receiving, from the base station, the SIB on a physical downlink shared channel (PDSCH) configured by the control information based on the second subcarrier spacing.] “wherein the PBCH carries information related to the one of candidate subcarrier spacings per each of the frequency ranges,” [(claim 1), wherein the MIB includes information corresponding to a second subcarrier spacing from a set of subcarrier spacings and the set of subcarrier spacings is identified based on a frequency band on which the MIB is received.] “wherein the SS/PBCH block includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS),” [(fig. 2 and col. 6-lines 60-65), Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs.] “wherein a same subcarrier spacing is configured for the PSS, the SSS, and the PBCH” [(claim 1), receiving, from a base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) based on a first subcarrier spacing; receiving, from the base station, a master information block (MIB) on a physical broadcast channel (PBCH) based on the first subcarrier spacing,]

As per claim 2, XUE discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the downlink physical channel is a physical downlink shared channel (PDSCH) carrying system information” [(claim 1), wherein the MIB includes information corresponding to a second subcarrier spacing from a set of subcarrier spacings and the set of subcarrier spacings is identified based on a frequency band on which the MIB is received. (claim 10), receiving, from the base station, the SIB on a physical downlink shared channel (PDSCH) configured by the control information based on the second subcarrier spacing.]

As per claim 4, XUE discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the PBCH carries configuration information on a search space for receiving control information related to the downlink physical channel” [(claim 1), wherein the MIB includes information corresponding to a second subcarrier spacing from a set of subcarrier spacings and the set of subcarrier spacings is identified based on a frequency band on which the MIB is received. (claim 10), receive, from the base station, the SIB on a physical downlink shared channel (PDSCH) configured by the control information based on the second subcarrier spacing.]

As per claim 5-8, as [see rejection of claim 1.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463